Citation Nr: 0701893	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.   Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

The veteran represented by:  Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from June 
1972 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In April 2005, the veteran testified at a hearing at the RO 
before a decision review officer (DRO).  

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In June 2005, the RO certified this appeal to the Board.  In 
October 2005, the RO received copies of the veteran's VA 
outpatient treatment (VAOPT) records from the VA Medical 
Center (VAMC) in West Haven, Connecticut.  The RO then 
forwarded these records to the Board - without first 
considering them and issuing a supplemental statement of the 
case (SSOC).  See 38 C.F.R. §§ 19.31(b), 19.37(b) (2006).  
The records are dated from January 1988 to January 1994.  
Although some of the records were already in his claims file 
(c-file) and considered by the RO prior to the October 2004 
decision, the records dated from January 1988 to December 
1992 have not been considered by the RO.  

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. 
§ 20.1304(c).  An exception is made if this procedural right 
is waived by the veteran, or if the Board determines that the 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral.  Id.  Such a 
waiver must be in writing or, if a hearing on appeal is 
conducted, the waiver must be formally and clearly entered on 
the record orally at the time of the hearing.  Id.  Evidence 
is not pertinent if it does not relate to or have a bearing 
on the issue or issues on appeal.  Id.  

In this case, the additional evidence is pertinent because it 
relates to the veteran's low back and right leg disabilities.  
He has not indicated he is waiving initial consideration of 
the evidence in question by the RO.  The Board also does not 
have enough information to fully allow the claims at this 
point.  So a remand is required so the RO can initially 
consider this additional evidence.

Furthermore, the veteran's service medical records (SMRs) 
indicate he sustained a right ankle sprain in November 1972.  
He was also diagnosed with chondromalacia patella in both 
knees.  He complained of knee pain throughout his military 
service, including at the June 1975 physical examination 
given prior to his separation.  His VAOPT records indicate he 
currently has degenerative joint disease (DJD) of the knees 
and ankles.  He has filed a claim for a general right leg 
disability - so presumably this includes both his right knee 
and ankle disabilities (see his April 2004 claim (VA Form 21-
526)).  Since there is evidence of a current right leg 
disability and indications that this disability may be 
associated with his military service, a medical examination 
and opinion is required to make a determination as to whether 
there is, in fact, a causal link.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and likely etiologies of his 
current right leg disabilities, including 
his right knee and ankle.  The examiner is 
asked to express an opinion as to whether 
any current right leg disability is at 
least as likely as not (meaning 50 percent 
probability or greater) related to the 
veteran's military service, including the 
November 1972 right ankle sprain.  

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access to 
and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note that he or 
she has reviewed the claims file.  

2.  Review the claims file.  If any 
development is incomplete, including if any 
of the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Readjudicate the veteran's claims in 
light of any additional evidence obtained, 
including the additional VAOPT records 
dated from January 1988 to December 1992 
obtained from the VAMC in West Haven, 
Connecticut.  If the claims are not granted 
to his satisfaction, prepare an SSOC and 
send it to him and his representative.  
Give them time to respond before returning 
the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



